Cobb, J.
Merely that a defense involves the application of equitable principles does not deprive a city court of jurisdiction to entertain the same. A plea which, though setting up a' defense which is equitable in its nature, is purely defensive and does not involve the exercise of any of the extraordinary powers of a court of equity, may be filed in a city court. But when the plea calls for the exercise of those powers which have sometimes been described as “the larger powers” of the court of chancery, such as cancellation, reformation, and the like, a city court can not entertain jurisdiction. In the case of National Bank v. Carlton, 96 Ga. 469, a suit in a city court was enjoined upon *786the ground that the plaintiff was entitled, under her allegations, to a cancellation of a deed, and that this relief could not be granted to her by the city court. In English v. Thorn, 96 Ga. 557, a suit in a city court was enjoined upon the ground that the plaintiff was entitled, under the allegations of the petition, to a reformation of the contract, and that this was beyond the power of the city court.’ In Ragan v. Standard Scale Co., 123 Ga. 14, a claimant sought to mold a decree enforcing the equitable right of subrogation, which, involved the revival of a canceled mortgage; and it was held that such relief was beyond the power of a city court to grant. The cases cited are those upon which the plaintiff in error relies for a reversal of the judgment refusing to grant the injunction ; but the allegations of the petition do not bring the case within the principle of any of those decisions. There is a prayer for the. cancellation of the dissolution agreement of the partnership; but when the allegations of the petition are taken as a whole, it appears that the plaintiff does not desire that the dissolution be set aside and the partnership reinstated, but that the relief sought is simply an accounting of the partnership affairs according to the truth and justice of the case. Nor is it necessary, even if it had been desired, that the agreement of dissolution should be set aside. If the $850 note was obtained by fraud, or if other assets reached the possession of Oliver for a similar -reason, we do not see why House can not avail himself of these facts by a. purely defensive plea in the city court. If the note was without consideration, and of such a character that a plea of no consideration would be available as a defense to it, this defense can be pleaded in the city court, and any evidence which would be admissible in any court to establish this fact would be admissible there. If House had a right to collect from debtors to the firm those claims which had been turned over to Oliver, a defensive plea setting up this right would be within the jurisdiction of the city court, and he could be as fully protected in that court under such a plea as in any other court. House claims simply that Oliver has perpetrated a fraud upon him, that therefore he had no right to collect the $850 note, and that House had a right to collect other claims which were turned over to Oliver. These matters can be fully pleaded; and if House establishes his defense, the city court can render a judgment in *787his fa vor in each of the cases in which he is sued. If Martin is not an innocent purchaser, his suit may bé defeated by' any defense of which House could avail himself if the. note had not been transferred. But it is said that there is a prayer for a cancellation of the $850 note, and that the city court can not decree a cancellation of the note. If House has a complete legal or equitable defense to the note, and can establish this defense in the city court, a judgment in his favor .will be rendered, and no decree cancelling the note will be necessary for his protection. In the Carlton case, above referred to, the prayer was, not for a cancellation of- the note, but for a cancellation of the deed given to secure the note, and for other equitable relief in connection with the transaction. Where there is a single transaction, represented by a single note, a judgment by any court of competent jurisdiction in favor of the defendant on any plea which has the effect to discharge him from liability on the note as' completely cancels the note as would a decree in equity. If this were not true, then every defendant sued in any court upon a written promise' to pay could transfer the case to the superior court by simply setting up in his petition what would have been a proper plea in the case and adding a prayer for cancellation. If the transaction involved a series of notes, all subject to the same defense, and only one was sued, and the petition sought to enjoin this suit and to cancel all of the notes connected with the transaction, thus avoiding a multiplicity of suits, a different question-would arise. We do not think there was any error in refusing to grant the injunction restraining- the prosecution of the suits in the city court.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.